Citation Nr: 1016192	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-20 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for diabetes mellitus prior to December 20, 2006.

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus from December 20, 2006.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs

ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
November 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The claim of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 20, 2006, the Veteran's diabetes 
mellitus required only a restricted diet, but did not require 
treatment with insulin.  

2.  From December 20, 2006, the Veteran's diabetes mellitus 
required treatment with insulin and restricted diet, but did 
not require the regulation of activities.  

3.  The Veteran's bilateral hearing loss is related to his 
active service.

4.  The Veteran's tinnitus is related to his active service.

5.  The Veteran's rheumatoid arthritis was not shown to have 
been present in service, or manifested within the year 
following service.


CONCLUSIONS OF LAW

1.  Prior to December 20, 2006, the criteria for a rating in 
excess of 10 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.84a, 4.115, 4.119, Diagnostic Code 7913 
(2009).

2.  From December 20, 2006, the criteria for a rating in 
excess of 20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.84a, 4.115, 4.119, Diagnostic Code 7913 
(2009).

3.  Hearing loss was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

4.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

5.  Rheumatoid arthritis was not incurred in, or the result 
of, any incidence of service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Although the Veteran was not provided complete notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  

I.  The claims for an increased rating for diabetes mellitus

By a rating decision dated April 2006, the RO granted service 
connection for type two diabetes mellitus and assigned a 10 
percent rating, effective December 30, 2005.  The Veteran 
appealed, asserting his diabetes mellitus warranted a higher 
rating.  By a June 2008 rating decision, the RO granted an 
increase rating of 20 percent for the Veteran's diabetes 
mellitus, effective December 20, 2006.  The Veteran chose to 
continue his appeal, asserting his disability warrants a 
higher rating.  

VA treatment records dated August 2004 to March 2006 
reflected a diagnosis of diabetes mellitus in September 2005, 
with glucose levels of 190.  It was noted that the Veteran's 
diabetes mellitus was without complications and was not 
uncontrolled.

The Veteran submitted a copy of a prescription for Metformin 
to treat his diabetes mellitus dated December 20, 2006.

The Veteran was afforded a VA examination in conjunction with 
a separate claim in January 2007.  The examiner noted that 
the Veteran's diabetes was treated with Metaformin.

In May 2008, the Veteran was afforded a VA examination for 
his diabetes mellitus.  The examiner noted that the Veteran 
was no longer using Metaformin for his diabetes but was using 
another medicine Prandin.  The Veteran reported that he had 
recently retired from his job, but not due to any reason 
attributed to his diabetes.  The examiner stated that the 
Veteran's activities of daily living, including employment 
were in no way affected by his diabetes.  The Veteran had a 
normal weight that was stable and followed no diet other than 
the avoidance of sugary foods and drinks.  He had no exercise 
restrictions; there was no history of ketoacidosis of 
hypoglycemia.  There was also no evidence of diabetic eye 
disease, neuropathy, foot disease, skin disease, or 
genitointestinal tract.  A diagnosis of diabetes type two was 
provided.  

The present appeal involves the Veteran's claim that the 
severity of his service-connected diabetes mellitus warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where a Veteran has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999). The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The Veteran's diabetes mellitus is evaluated at 20 percent 
under 38 C.F.R. § 4.120, Diagnostic Code 7913.  The Board 
also notes that in an April 2007 rating decision the Board 
granted the Veteran a special monthly compensation based on 
the loss of use of a creative organ, effective March 22, 
2004, for his erectile dysfunction.

Under Diagnostic Code 7913, a 10 percent rating is warranted 
for diabetes mellitus managed by restricted diet only.  A 20 
percent rating is warranted for diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  

A 60 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year; or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.

A 100 percent rating is warranted for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year; or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

VA treatment records dated August 2004 to March 2006 
reflected a diagnosis of diabetes mellitus in September 2005, 
with glucose levels of 190.  It was noted that the Veteran's 
diabetes mellitus was without complications and was not 
uncontrolled.

In December 20, 2006, the Veteran's physician prescribed 
medication Metaformin to treat the Veteran's diabetes.  The 
May 2008 VA examiner stated that the Veteran's activities of 
daily living, including employment were in no way affected by 
his diabetes.  The Veteran had a normal weight that was 
stable and followed no diet other than the avoidance of 
sugary foods and drinks.  He had no exercise restrictions; 
there was no history of ketoacidosis of hypoglycemia.  There 
was also no evidence of diabetic eye disease, neuropathy, 
foot disease, skin disease, or genitointestinal tract.  

Thus, the Board finds that prior to December 20, 2006, that 
treatment of the Veteran's diabetes mellitus only required a 
restricted diet, but did not require did not require insulin 
or hypoglycemic agent.  As there was no evidence that insulin 
or a hypoglycemic agent was necessary to control the 
Veteran's diabetes, the overall disability picture more 
closely approximates the criteria for a 10 percent rating 
than a 20 percent rating under 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  

As of December 20, 2006, treatment of the Veteran's diabetes 
mellitus required insulin, and a restricted diet.  As such, 
based on the December 20, 2006 prescription for insulin, the 
Board finds that the Veteran's disability picture more nearly 
approximates the criteria for a 20 percent rating under 
Diagnostic Code 7913.  As there was no evidence of diabetes 
mellitus requiring regulation of activities, a higher rating 
of 40 percent is not warranted.  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the 
disability at issue reasonably describe the Veteran's 
disability level and symptomatology.  Thus, as the Veteran's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate, and no 
referral for an extraschedular evaluation is required.  Id.  
Finally, the Board notes that the record is negative for 
evidence that the Veteran's diabetes mellitus has resulted in 
marked interference with employment, or necessitated frequent 
periods of hospitalization.  

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a rating in excess of 10 percent for diabetes 
mellitus prior to December 20, 2006.  The Board must also 
find that the preponderance of the evidence is against the 
claims for a rating in excess of 20 percent for diabetes 
mellitus from December 20, 2006; the benefit of the doubt 
doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


II.  The claims for service connection 

Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran claims that his bilateral hearing loss, tinnitus, 
and rheumatoid arthritis are related to his period of active 
service.

 

Service treatment records are silent to any complaints of, 
treatment for, or diagnosis of rheumatoid arthritis.  A 
report of medical history dated February 1968 noted no 
complaints of swollen or painful joints, arthritis, or 
rheumatism.  Induction examination dated February 1968 and a 
discharge examination dated November 1969 similarly were 
silent to any diagnosis of rheumatoid arthritis.  
Additionally, hearing was within the normal limits upon 
induction into active service, and at discharge, was normal 
with a 15/15 on whispered voice test.

Treatment records dated August 2004 to October 2005 reflect 
treatment for rheumatoid arthritis for many years.

An April 2007 letter from the Veteran's private physician 
indicated that the Veteran had a history of rheumatoid 
arthritis.  

The Veteran was afforded a VA audiological examination in May 
2008.  The Veteran reported an onset of hearing loss in 1969 
that worsened over the years.  The Veteran stated that while 
in the military, he was exposed to excessive noise due to 
being around incoming artillery and rockets for 13 months.  
Additionally, the Veteran was also exposed to excessive 
occupational noise while working in construction in a naval 
ship yard, as well as an electrician.  He did wear hearing 
protection.  Evaluation revealed thresholds of 15, 15, 40, 55 
and 55 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively, in the right ear, and thresholds of 15, 20, 50, 
45 and 55 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively, in the left ear.  Speech discrimination scores 
were 92 percent in the right ear and 96 percent in the left 
ear.  A diagnosis of mild to moderate sensorineural high 
frequency hearing loss bilaterally was provided.  The 
examiner noted that when the Veteran entered the military in 
1968, his hearing was within the normal limits.  In 1969, a 
whispered voice test was also normal.  However, the examiner 
opined that the Veteran's current hearing loss was not caused 
as a result of noise exposure during active service.  The 
examiner explained that there was no evidence of hearing loss 
at discharge or within one year of discharge from service.  

Regarding the Veteran's claim for bilateral hearing loss and 
tinnitus, the Board notes that the Veteran clearly has mild 
to moderate hearing loss bilaterally.  Although the VA 
examiner provided a negative opinion following the 
examination in May 2008, the Veteran has provided a history 
of both hearing and tinnitus since his involvement in combat 
in Vietnam. In this regard, the Veteran is competent to 
provide a continuity of symptomatology of both of these 
conditions. Accordingly, in the absence of any basis to 
question the credibility of this combat Veteran, the Board 
finds it as least as likely as not that both hearing loss and 
tinnitus are related to in-service acoustic trauma. 
Accordingly, service connection for hearing loss and tinnitus 
is in order. 38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

Regarding the Veteran's rheumatoid arthritis, the Board notes 
that the Veteran currently has a diagnosis of rheumatoid 
arthritis.  However, there is no objective evidence that the 
Veteran's current rheumatoid arthritis is related to his 
active service.  Service treatment records are silent as to 
any treatment for, complaints, or diagnosis of any rheumatoid 
arthritis during service.  The first documented indication of 
a diagnosis was in treatment records dated June 2004 noting a 
medical history of rheumatoid arthritis, nearly 35 years 
after his discharge from service.  Again, the Board notes 
that service treatment records were silent as to any 
treatment for or diagnosis of rheumatoid arthritis during 
service.  The Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Whether lay evidence is 
competent and sufficient in a particular case is a fact issue 
to be addressed by the Board.  The Board notes that the 
Veteran would be competent to say he had symptoms of 
rheumatoid arthritis since service, however, the Veteran has 
only asserted that his rheumatoid arthritis should be 
service-connected.  Thus, the Board finds his assertion that 
he rheumatoid arthritis is related to service is not 
credible.  As noted above, no treatment for and diagnosis of 
rheumatoid arthritis was evident during his active service 
and no post service reference to rheumatoid arthritis was 
made until he submitted his initial claim for VA compensation 
benefits in June 2005.  Thus, a claim of continuity of 
symptomatology can be given no credence.  Jandreau v. 
Nicholson, 492 F.3d 1372 (2007).

The Board further notes that under the circumstance of this 
case the Veteran is not entitled to a VA examination for the 
purpose of evaluating his claim for service connection for 
rheumatoid arthritis.  This is because under 38 U.S.C.A. 
§ 5103A, such a medical examination is unnecessary for VA to 
make a decision on his claim as there is no competent 
evidence that the current disability or symptoms may be 
associated with service.  38 U.S.C.A. §  5103A(d)(2)(B).  The 
Board finds that in view of the lack of evidence supporting 
the Veteran's claim, including the length of time that has 
expired since his discharge from service, any medical opinion 
linking the current diagnosis to service would be speculative 
and therefore not useful to VA in deciding the Veteran's 
claim.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  And as 
was previously explained herein, VA has attempted to obtain 
competent evidence from the Veteran through the notice and 
assistance requirements of the VCAA, but the Veteran has not 
responded with the type of evidence necessary to substantiate 
his claim.  

As there is no evidence showing that rheumatoid arthritis was 
incurred during his active service, the Board must find that 
the preponderance of the evidence is against the claim for 
entitlement to service connection for rheumatoid arthritis.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5170(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Prior to December 20, 2006, an initial rating in excess of 10 
percent for diabetes mellitus is denied.

From December 20, 2006, a rating of 20 percent for diabetes 
mellitus is denied. 

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus loss is granted.

Service connection for rheumatoid arthritis is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


